Citation Nr: 1103100	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-19 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral pes 
planus/metatarsalgia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2003 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issues of the Veteran's entitlement to service connection for 
bilateral hearing loss and for bilateral pes planus/metatarsalgia 
unfortunately must be remanded.  Although the Board sincerely 
regrets the additional delay this will cause, adjudication cannot 
proceed without further development.

If a Veteran or his representative expresses a desire to appear 
in person, a hearing on appeal will be granted.  38 C.F.R. 
§ 20.700(a) (2010).  Hearings may be held in Washington, D.C., or 
at VA field facilities.  38 C.F.R. § 20.705 (2010).  The former 
are referred to as Central Office hearings, while the latter are 
referred to as Travel Board hearings.  Additionally, electronic 
hearings known as Video Conference hearings may be scheduled when 
suitable facilities and equipment are available.  38 C.F.R. 
§ 20.700(e) (2010).  

Requests for a change in a Travel Board hearing date may be made 
at any time up to two weeks before the scheduled date of the 
hearing.  38 C.F.R. § 20.704(c) (2010).  Such requests must be in 
writing, must be filed with the VA field facility where the 
hearing is scheduled, and must show good cause why a new hearing 
date is necessary.  Id.  Examples of good cause include, but are 
not limited to, illness of the Veteran and/or his representative, 
difficulty in obtaining necessary records, and unavailability of 
a necessary witness.  Id.  If good cause is shown, the hearing 
will be rescheduled for the next available hearing date after the 
Veteran or his representative gives notice that the contingency 
which gave rise to the request for postponement has been removed.  
Id.  If good cause is not shown, the Veteran and his 
representative will be promptly notified and given an opportunity 
to appear at the hearing as previously scheduled.  Id.

In his July 2008 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran requested to appear at a Board hearing at his 
local VA office.  In April 2009, he indicated that he would agree 
to participate in a video-conference hearing as permitted under 
38 C.F.R. § 20.700(e).  In August 2010, the Veteran was notified 
that he had been scheduled for a Travel Board at the RO to be 
held on September 21, 2010.  On September 2, 2010, the Board 
received a statement from the Veteran indicating that he would 
not be attending this hearing and requested that it be 
rescheduled.  This statement was forwarded to the RO and received 
on September 17, 2010.  In November 2010, this RO transferred the 
claims file to the Board.

It is evident from these facts that the Veteran's request to 
reschedule his Travel Board hearing was timely received on 
September 2, 2010, more than two weeks prior to the September 21, 
2010, date it was scheduled for.  However, it was not filed in 
the appropriate place.  The request should have been sent to the 
RO in Chicago, Illinois, rather than to the Board.  Yet this 
error is understandable, given that the Board's address used by 
the Veteran was set forth in relation to a similar purpose in the 
letter notifying him of his hearing.  The request also did not 
show good cause why a new hearing date is necessary.  Indeed, the 
Veteran did not provide any explanation regarding why he could 
not attend his hearing.  There nevertheless is no indication that 
he and his representative ever were notified that good cause had 
not been shown and given an opportunity to appear at the hearing 
as previously scheduled.  Accordingly, the Board finds that 
denying the Veteran's request to reschedule would prejudice him 
because it would preclude him from exercising his right to a 
hearing on appeal.

Another hearing therefore shall be scheduled.  The Board notes in 
this regard that although a Travel Board hearing previously was 
scheduled, the Veteran had agreed to participate in a video-
conference hearing in a Hearing Election Form dated in April 
2009.  As such, it is unclear whether a Travel Board hearing was 
scheduled because the Veteran changed his mind about the 
acceptability of a video-conference hearing or because of some 
other reason.  Clarification of the type of hearing desired by 
him shall be sought to avoid confusion.  Since both Travel Board 
hearings and Video Conference hearings are scheduled by the RO, a 
remand is warranted regardless of his choice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
and clarify whether he desires a Travel 
Board hearing or a Video Conference 
hearing.

2.  The RO/AMC next shall schedule the 
Veteran for a Travel Board hearing or a 
Video Conference hearing, whichever he 
indicated he desired, at the earliest 
available opportunity.  Notification of 
the date and time of the hearing shall be 
sent to the Veteran at his last address of 
record as well as to his representative.

3.  After the hearing, or after the 
Veteran's failure to appear for the 
hearing, the RO/AMC shall return the 
claims file to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


